t c memo united_states tax_court pepper pot trust david-keith jacobs trustee petitioners v commissioner of internal revenue respondent docket nos 9111-02l 9112-02l filed date 9113-02l 9447-02l david-keith jacobs trustee for petitioners huong t duong for respondent memorandum opinion colvin judge this matter is before the court on respondent’s motions to dismiss for lack of prosecution and for the following cases are consolidated herewith for trial briefing and opinion tuffy ruffy trust david-keith jacobs trustee docket no 9112-02l susan bell trust david-keith jacobs trustee docket no 9113-02l and brandy dandy trust david-keith jacobs trustee docket no 9447-02l summary_judgment and to impose a penalty on each trust under sec_6673 respondent filed motions for summary_judgment and to impose a penalty under sec_6673 in each case respondent made the motion to dismiss at the time set for trial for which david-keith jacobs jacobs the trustee of each trust failed to appear for reasons stated below we will grant respondent’s motion to dismiss for lack of prosecution and so much of respondent’s motions for summary_judgment and to impose a penalty under sec_6673 as asks us to impose a penalty on each trust under sec_6673 background the trusts’ mailing address was in clovis california when the petitions were filed a notices of deficiency notices of intent to levy and federal tax_liens the trusts received notices of deficiency determining deficiencies in the fiduciary income taxes of each trust for section references are to the internal_revenue_code as amended and rule references are to the tax_court rules_of_practice and procedure no one representing any of the trusts in these cases appeared for trial we will deny as moot so much of respondent’s motions for summary_judgment and to impose a penalty under sec_6673 as asks for summary_judgment on date respondent issued to each trust a final notice_of_intent_to_levy and notice of your right to a hearing relating to each trust’s tax years as follows pepper pot trust tuffy ruffy trust susan bell trust dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure brandy dandy trust dollar_figure dollar_figure on date respondent filed with the fresno county recorder’s office a notice_of_federal_tax_lien relating to each trust’s income_tax liabilities for tax years on date respondent sent a notice to each trust that the notice_of_federal_tax_lien had been filed b the sec_6330 hearing on date the trusts each filed a form request for a collection_due_process_hearing for tax years in which they contended that sec_861 and the regulations thereunder preclude the income at issue in these cases from being taxable and the regulations upon which respondent relies are invalid because they were not published in the federal_register and asked that respondent give them case citations showing that income is taxable in date respondent’s appeals_office conducted a sec_6330 hearing in the trusts’ cases for tax years shirley clingenpeel clingenpeel one of the grantors and jacobs the trustee attended the hearing a reporter chosen by the trusts recorded and transcribed the hearing at the hearing the hearing officer told clingenpeel and jacobs that he had reviewed the administrative files and the transcripts of accounts he used forms certificate of assessments and payments to verify the assessments reviewed the administrative record to verify that the requirements of all applicable laws had been met and concluded that the lien and levy notices had been issued properly at the hearing clingenpeel and jacobs did not offer any collection alternatives or challenge the appropriateness of the intended method of collection jacobs gave the hearing officer a document which asked him to produce or admit to items at the hearing jacobs asked for form 23c assessment certificate -- summary record of assessments the appeals officer told jacobs that he would not provide form sec_23c but he would send the trusts copies of the forms to verify the assessments sometime after the hearing respondent gave each trust forms certificate_of_official_record and forms which showed that the amounts at issue were properly assessed c the notice_of_determination on date respondent sent each trust a notice_of_determination concerning collection action s under sec_6320 and or the determination_letter in which respondent stated that collection from each trust of its tax for tax years would proceed each trust filed a petition for review of respondent’s notice_of_determination the petitions contain the following contentions and disputed facts respondent has not provided the trusts with internal_revenue_code sections establishing tax_liability respondent has not provided the trusts delegation authority for assessing tax respondent has failed to provide form sec_23c the forms for were flawed and do not show the proper assessment of tax the taxes for and were not legally assessed the proposed levies were more intrusive than necessary respondent’s determination of the trusts’ purported tax_liabilities the filing of the notices of federal_tax_lien and respondent’s collection actions were based on hearsay evidence and thus invalid respondent’s failure to give the trusts certificates of assessment as requested denied them a meaningful opportunity to dispute the lawful assessment of tax and respondent cannot bring a collection action until respondent gives the trusts certified evidence to support the claimed tax_liabilities respondent filed an answer in each of these cases denying all errors alleged by the trusts the court sent a notice setting case for trial and standing_pretrial_order to each trust on date the standing_pretrial_order states in part your failure to appear may result in dismissal of the case and entry of decision against you d respondent’s discovery requests on date respondent informally asked the trusts to answer questions and produce documents the trusts failed to respond to respondent’s requests on date respondent again wrote to each trust requesting informal_discovery and warning them that respondent might seek an award of damages under sec_6673 if they continued to maintain frivolous positions on date respondent served on each trust interrogatories and a request for production of documents respondent sent to each trust a request for admissions on date jacobs’s only response to the request for admissions was that the trustee does not have enough information to admit or deny no other responses to respondent’s request for admissions were filed on behalf of any of the trusts in these cases jacobs did not file the responses as required by rule c on date jacobs wrote to respondent on behalf of the trusts to request that respondent identify taxing statutes and that respondent provide delegation orders showing that the notices of deficiency and notices of determination were issued by persons authorized to do so on date respondent again warned jacobs that the court could impose sanctions under sec_6673 respondent filed motions for summary_judgment and to impose a penalty under sec_6673 the court ordered the trusts to file responses to respondent’s motions but they did not do so no one representing any of the trusts in these cases appeared for trial respondent moved to dismiss for lack of prosecution when these cases were called for trial discussion the trusts bear the burden_of_proof on all issues a motion to dismiss for lack of prosecution the court may dismiss a case at any time and enter a decision against the taxpayer for lack of prosecution or for other cause which the court deems sufficient rule b dismissal of a case is a sanction resting in the discretion of the trial_court 87_tc_794 the trusts do not claim that sec_7491 applies in these cases nor have they introduced in these proceedings credible_evidence on any factual issue sec_7491 a taxpayer’s failure to proceed as required by the court’s rules unexcused failure to appear at a trial and failure to participate in any meaningful way in the resolution of the case can result in a dismissal of the action against him or her for lack of prosecution 742_f2d_1141 8th cir 730_f2d_1206 8th cir 82_tc_413 affd without published opinion 772_f2d_910 9th cir 67_tc_931 affd 565_f2d_954 5th cir pleier v commissioner tcmemo_1989_360 affd without published opinion 911_f2d_738 9th cir a taxpayer’s unexcused failure to appear at trial may be grounds to dismiss the case for lack of prosecution rule a the trusts did not file meaningful responses to respondent’s request for admissions and did not file responses to respondent’s motions for summary_judgment and to impose a penalty under sec_6673 no one appeared for trial on behalf of the trusts the trusts did not submit a trial memorandum as required by the court’s standing pre-trial order or request a continuance in view of the unexcused failure to appear at trial and the trusts’ failure to participate meaningfully in the resolution of these cases we will grant respondent’s motion to dismiss for lack of prosecution rule sec_123 sec_149 b sec_6673 penalty respondent moves that the trusts be required to pay a penalty to the united_states of up to dollar_figure on grounds that they instituted or maintained these proceedings primarily for delay their positions are frivolous or groundless and they unreasonably failed to pursue administrative remedies sec_6673 a taxpayer’s position is frivolous or groundless if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir the trusts’ sec_861 argument clearly is frivolous see 119_tc_285 114_tc_136 corcoran v commissioner tcmemo_2002_18 affd 54_fedappx_254 9th cir the trusts’ contention that they are not liable for tax because respondent did not identify the code sections which establish their liability for tax is frivolous see 118_tc_162 the trusts’ argument that the commissioner and his or her delegates lack authority to administer the internal revenue laws is frivolous see 919_f2d_1440 10th cir sec_6330 requires the appeals officer to verify that the requirements of any applicable law or administrative procedure have been met however sec_6330 does not specify which document the commissioner must use eg the summary record rather than a transcript of account to satisfy the verification requirement kuglin v commissioner tcmemo_2002_51 even though jacobs requested that respondent provide form sec_23c it was not an abuse_of_discretion for respondent to give him forms to verify the assessments see 953_f2d_531 9th cir 118_tc_365 affd 329_f3d_1224 11th cir nestor v commissioner supra pincite we conclude that the trusts’ positions are frivolous and that they maintained these proceedings primarily for delay we will require each trust to pay to the united_states a dollar_figure penalty under sec_6673 accordingly appropriate orders of dismissal and decision will be entered
